ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 04/07/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Status of Claims
Applicant's amendment of claims 1, 7, 26, and additions of new claim 32  in “Claims” filed on 04/07/2021 with the “Request for Continued Examination (RCE)” filed on 04/07/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1, 3-4, 7-8, 10-15, 17-18, 20, 26-27, and 29-31 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

i. Claims 1, 7, 13, 14, and 26 have been amended. 
ii. Claims 8, 12, 18, 20, 27, and 29 have been cancelled. 
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A method of making a semiconductor device, comprising:
providing a semiconductor wafer including a contact pad formed over a first surface of the semiconductor wafer, wherein the contact pad is formed over a semiconductor die of the semiconductor wafer with a first distance between an edge of the semiconductor die and the contact pad; 
forming a first trench into the first surface of the semiconductor wafer; 
disposing an insulating material over the first surface of the semiconductor wafer and into the first trench, wherein the contact pad is exposed from the insulating material and the insulating material includes a planar section extending from the contact pad to over the first trench; 
forming a conductive layer over the contact pad after disposing the insulating material over the first surface of the semiconductor wafer, wherein a discrete portion of the conductive layer includes a footprint that is coextensive with a footprint of the contact pad including the first distance between the edge of the semiconductor die and the discrete portion of the conductive layer, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; 

forming an insulating layer fully covering the second surface of the semiconductor wafer; and -2-U.S. Patent Application No. 16/174,660 Applicants: Satyamoorthi Chinnusamy et al. PRELIMINARY AMENDMENT FOR RCE IN RESPONSE TO FINAL OFFICE ACTION MAILED JANUARY 7, 2021 
singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench.
iv. Claim 7 has been amended, and the whole claim after this amendment will read as follows:
7.	(Examiner Amended) A method of making a semiconductor device, comprising:
providing a semiconductor wafer including a semiconductor die comprising a contact pad, wherein the contact pad includes a flat upper surface and a nickel plating formed over the flat upper surface; 
forming a first trench into the semiconductor wafer; 
disposing an insulating material over the semiconductor wafer and into the first trench, wherein the insulating material covers the flat upper surface of the contact pad including the nickel plating; 
planarizing the insulating material to expose the flat upper surface of the contact pad from the insulating material, wherein the insulating material includes a planar section extending from the contact pad to over the first trench; 
MAILED JANUARY 7, 2021forming a conductive layer including a discrete portion of the conductive layer over the contact pad that is substantially coextensive with a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad;
removing a portion of the semiconductor wafer opposite the contact pad to expose the insulating material in the first trench;
forming an insulating layer fully covering a back surface of the semiconductor wafer; and -2-U.S. Patent Application No. 16/174,660 Applicants: Satyamoorthi Chinnusamy et al. PRELIMINARY AMENDMENT FOR RCE IN RESPONSE TO FINAL OFFICE ACTION MAILED JANUARY 7, 2021 
singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench to separate the semiconductor die.
v. Claim 13 has been amended, and the whole claim after this amendment will read as follows:
13.	(Examiner Amended) The method of claim 7 
vi. Claim 14 has been amended, and the whole claim after this amendment will read as follows:
14.	(Examiner Amended) A method of making a semiconductor device, comprising:
providing a semiconductor wafer including a contact pad comprising a flat upper surface formed on the semiconductor wafer; 
forming a first trench into a first surface of the semiconductor wafer; 
disposing an insulating material over the first surface of the semiconductor wafer and into the first trench, wherein the flat upper surface of the contact pad exists prior to disposing the insulating material and is exposed from the insulating material and the insulating material includes a planar section extending across the first trench from the contact pad; 
forming a conductive layer comprising a discrete portion of the conductive layer disposed over the flat upper surface of the contact pad, wherein a footprint of the wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad;
removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench;
forming an insulating layer fully covering a back surface of the semiconductor wafer; and -2-U.S. Patent Application No. 16/174,660 Applicants: Satyamoorthi Chinnusamy et al. PRELIMINARY AMENDMENT FOR RCE IN RESPONSE TO FINAL OFFICE ACTION MAILED JANUARY 7, 2021 
singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench.
vii. Claim 26 has been amended, and the whole claim after this amendment will read as follows:
26.	(Examiner Amended) A method of making a semiconductor device, comprising:
providing a semiconductor wafer including a plurality of contact pads comprising flat upper surfaces formed on the semiconductor wafer; 
forming a first trench into a first surface of the semiconductor wafer; 
disposing an insulating material over the first surface of the semiconductor wafer and into the first trench with the contact pads exposed from the insulating material, wherein the insulating material includes a planar section extending from the contact pads to over the first trench; 
forming a conductive layer comprising of discrete portions of the conductive layer disposed over the flat upper surfaces of the contact pads, wherein footprints of the discrete portions are substantially identical to footprints of the contact pads, wherein the discrete portions of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprints of the contact pads;
removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench;
forming an insulating layer fully covering a second surface of the semiconductor wafer for an entire width of the semiconductor wafer; 
singulating through the semiconductor wafer, the insulating material in the first trench, and the insulating layer to form a semiconductor package.
viii. In view of the above, this office action considers claims 1, 3-4, 7, 10-11, 13-15, 17, 26, and 30-32 presented for examination.

Reason for Allowances
Claims 1, 3-4, 7, 10-11, 13-15, 17, 26, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a conductive layer over the contact pad after disposing the insulating material over the first surface of the semiconductor wafer, wherein a discrete portion of the conductive layer includes a footprint that is coextensive with a footprint of the contact pad including the first distance between the edge of the semiconductor die wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the first trench; forming an insulating layer fully covering the second surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim. -2-U.S. Patent Application No. 16/174,660 Applicants: Satyamoorthi Chinnusamy et al. PRELIMINARY AMENDMENT FOR RCE IN RESPONSE TO FINAL OFFICE ACTION MAILED JANUARY 7, 2021	
Claims 3-4, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 7: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “MAILED JANUARY 7, 2021forming a conductive layer including a discrete portion of the conductive layer over the contact pad that is substantially coextensive with a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the contact pad to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench to separate the semiconductor die”, as recited in Claim 7, in combination with the remaining process steps and sequences of the claim.
Claims 10-11 and 13, are allowed as those inherit the allowable subject matter from claim 7.
Regarding Claim 14: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a conductive layer comprising a discrete portion of the conductive layer disposed over the flat upper surface of the contact pad, wherein a footprint of the discrete portion is substantially identical to a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench”, as recited in Claim 14, in combination with the remaining process steps and sequences of the claim.
Claims 15 and 17, are allowed as those inherit the allowable subject matter from claim 14. 	
Regarding Claim 26: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a conductive layer comprising of discrete portions of the conductive layer disposed over the flat upper surfaces of the contact pads, wherein footprints of the discrete portions are substantially identical to footprints of the contact pads, wherein the discrete portions of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprints of the contact pads; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a second surface of the semiconductor wafer for an entire width of the semiconductor wafer; singulating through the semiconductor wafer, the insulating material in the first trench, and the insulating layer to form a semiconductor package”, as recited in Claim 26, in combination with the remaining process steps and sequences of the claim.	
Claims 30-32, are allowed as those inherit the allowable subject matter from claim 26. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Vervoort et al. (US 20090032871 A1; hereinafter Vervoort) “INTEGRATED CIRCUIT WITH INTERCONNECTED FRONTSIDE CONTACT AND BACKSIDE CONTACT”.
Xue (US 20130037917 A1; hereinafter Xue) “WAFER LEVEL CHIP SCALE PACKAGE WITH THICK BOTTOM METAL EXPOSED AND PREPARATION METHOD THEREOF”.	
Do) “Semiconductor Device and Method of Forming Stepped-Down RDL and Recessed THV in Peripheral Region of the Device”.
Lee et al. (US 20150206916 A1; hereinafter Lee) “SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD THEREOF”.
Prior Art Vervoort teaches an integrated circuit includes a substrate including an active area, a first metal contact contacting a frontside of the active area, a second metal contact contacting a backside of the active area, and a wafer-level deposited metal structure positioned adjacent to an edge of the active area and interconnecting the first and second contacts ([Abstract]), wherein (Fig. 1+; [0021+]) method for processing a semiconductor wafer that includes a plurality of dies, each die including an active area, the method comprising: forming trenches in a frontside of the wafer between the dies; and forming a metal structure in each of the trenches, thereby forming a plurality of metal structures for interconnecting a frontside metal contact of each die to a backside metal contact of each die; thinning a backside of the wafer, thereby exposing a portion of each of the metal structures to the backside of the wafer; depositing a metal layer on a frontside of the wafer; and etching the metal layer at selected locations, thereby forming at least one frontside metal contact for each die and the plurality of metal structures; depositing a packaging material over the wafer to encapsulate the active area of each die and the metal structures; wherein the trenches facilitate singulation of the dies. But, Prior Art Vervoort does not expressly teach forming a conductive layer over the contact pad after disposing the insulating material over the first surface of the semiconductor wafer, wherein a discrete portion of the wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the first trench; forming an insulating layer fully covering the second surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 1); or forming a conductive layer including a discrete portion of the conductive layer over the contact pad that is substantially coextensive with a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the contact pad to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench to separate the semiconductor die (claim 7); or forming a conductive layer comprising a discrete portion of the conductive layer disposed over the flat upper surface of the contact pad, wherein a footprint of the discrete portion is substantially identical to a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 14); or forming a conductive layer comprising of discrete portions of the conductive layer disposed over the flat upper surfaces of the contact pads, wherein footprints of the discrete portions are substantially identical to footprints of the contact pads, wherein the discrete portions of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprints of the contact pads; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a second surface of the semiconductor wafer for an entire width of the semiconductor wafer; singulating through the semiconductor wafer, the insulating material in the first trench, and the insulating layer to form a semiconductor package (claim 26).
Prior Art Xue teaches method for forming a wafer level chip scale (WLCS) package device ([Abstract]), wherein (Fig. 1A+; [0017+]) providing a semiconductor wafer including a plurality of semiconductor chips having a plurality of bonding pads formed on a front surface of each chip and a plurality of scribe lines separate the semiconductor chips; attaching a metal interconnecting structure on each bonding pad; forming a top package layer covering the front surface of the semiconductor wafer and surrounding each metal interconnecting structure; thinning from a back surface opposite the front surface of the semiconductor wafer to thin the wafer and depositing a back metal layer to cover the back surface of the thinned wafer; attaching a lead frame Xue does not expressly teach forming a conductive layer over the contact pad after disposing the insulating material over the first surface of the semiconductor wafer, wherein a discrete portion of the conductive layer includes a footprint that is coextensive with a footprint of the contact pad including the first distance between the edge of the semiconductor die and the discrete portion of the conductive layer, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the first trench; forming an insulating layer fully covering the second surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 1); or forming a conductive layer including a discrete portion of the conductive layer over the contact pad that is  wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the contact pad to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench to separate the semiconductor die (claim 7); or forming a conductive layer comprising a discrete portion of the conductive layer disposed over the flat upper surface of the contact pad, wherein a footprint of the discrete portion is substantially identical to a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 14); or forming a conductive layer comprising of discrete portions of the conductive layer disposed over the flat upper surfaces of the contact pads, wherein footprints of the discrete portions are substantially identical to footprints of the contact pads, wherein the discrete portions of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprints of the contact pads; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully 
Prior Art Do teaches semiconductor devices and, more particularly, to a semiconductor device having stepped-down RDL and recessed THV formed in a peripheral region around the device ([0002]), wherein (Fig. 2a+; [0021+]) a semiconductor die having a peripheral region around the semiconductor die; an insulating layer formed over the semiconductor die; a recess formed around the semiconductor die by removing a portion of the insulating layer and peripheral region; a first conductive layer formed over the insulating layer and recess, the first conductive layer being electrically connected to contact pads on the semiconductor die and conforming to a step into the recess; an insulating material deposited in a gap formed through the first conductive layer and peripheral region around the semiconductor die; a conductive through hole via (THV) formed in the insulating material, the conductive THV being recessed with respect to a surface of the semiconductor die, the conductive THV being electrically connected to the first conductive layer. But, Prior Art Do does not expressly teach forming a conductive layer over the contact pad after disposing the insulating material over the first surface of the semiconductor wafer, wherein a discrete portion of the conductive layer includes a footprint that is coextensive with a footprint of the contact pad including the first distance between the edge of the semiconductor die and the discrete portion of the conductive layer, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the first trench; forming an insulating layer fully covering the second surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 1); or forming a conductive layer including a discrete portion of the conductive layer over the contact pad that is substantially coextensive with a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the contact pad to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench to separate the semiconductor die (claim 7); or forming a conductive layer comprising a discrete portion of the conductive layer disposed over the flat upper surface of the contact pad, wherein a footprint of the discrete portion is substantially identical to a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 14); or forming a conductive layer comprising of discrete portions of the conductive layer disposed over the flat upper surfaces of the contact pads, wherein footprints of the discrete portions are substantially identical to footprints of the contact pads, wherein the discrete portions of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprints of the contact pads; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a second surface of the semiconductor wafer for an entire width of the semiconductor wafer; singulating through the semiconductor wafer, the insulating material in the first trench, and the insulating layer to form a semiconductor package (claim 26).
Prior Art Lee teaches a semiconductor device and a manufacturing method of the semiconductor device ([0003]), wherein (Fig. 1+; [0045+]) (a) using a temporary bonding layer to adhere a carrier to a first surface of a wafer; (b) forming a redistribution layer, an insulating layer, and a conductive structure on a second surface of the wafer opposite to the first surface, thereby forming a semiconductor element; (c) dicing the semiconductor element from the insulating layer to the carrier, thereby making the semiconductor element become at least one sub-semiconductor element; (d) using UV light to irradiate the sub-semiconductor element, thereby eliminating adhesion of the temporary bonding layer; and (e) removing the carrier of the sub-semiconductor element. But, Prior Art Lee does not expressly teach forming a conductive layer over the contact pad after disposing the insulating material over the first surface of the semiconductor wafer, wherein a discrete portion of the conductive layer includes a footprint that is coextensive with a footprint of the contact pad including the first distance wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the first trench; forming an insulating layer fully covering the second surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 1); or forming a conductive layer including a discrete portion of the conductive layer over the contact pad that is substantially coextensive with a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the contact pad to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench to separate the semiconductor die (claim 7); or forming a conductive layer comprising a discrete portion of the conductive layer disposed over the flat upper surface of the contact pad, wherein a footprint of the discrete portion is substantially identical to a footprint of the contact pad, wherein the discrete portion of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprint of the contact pad; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a back surface of the semiconductor wafer; and singulating the semiconductor wafer through the insulating layer and the insulating material in the first trench (claim 14); or forming a conductive layer comprising of discrete portions of the conductive layer disposed over the flat upper surfaces of the contact pads, wherein footprints of the discrete portions are substantially identical to footprints of the contact pads, wherein the discrete portions of the conductive layer remains physically unconnected to all other portions of the conductive layer outside the footprints of the contact pads; removing a portion of the semiconductor wafer opposite the first surface of the semiconductor wafer to expose the insulating material in the first trench; forming an insulating layer fully covering a second surface of the semiconductor wafer for an entire width of the semiconductor wafer; singulating through the semiconductor wafer, the insulating material in the first trench, and the insulating layer to form a semiconductor package (claim 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898